DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 8, 2021, in which claims 1-13 are presented for examination.

Claim Objections
Claims 1, 5, 8, 9 and 10 are objected to because of the following informalities: 
Claim 1 recites “the forefoot”, which could read as -- the forefoot region --, as previously recited in claim 1, since it appears that “the forefoot” and “the forefoot region” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 1 recites “the strap” (multiple occurrences), which could read as -- the containment strap --, as previously recited in claim 1, since it appears that “the strap” and “the containment strap” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 5 recites “the heal region”, this does not follow standard grammar language, this limitation could read “the heel region”.
Claim 8 recites “the strap”, which could read as -- the containment strap --, as recited in claim 1, since it appears that “the strap” and “the containment strap” are 
Claim 9 recites “the strap”, which could read as -- the containment strap --, as recited in claim 1, since it appears that “the strap” and “the containment strap” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 9 recites “a strap/guide assembly” (two occurrences), which could read as -- a containment strap/guide --, since it appears that “the strap” and “the containment strap” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 10 recites “the strap”, which could read as -- the containment strap --, as recited in claim 1, since it appears that “the strap” and “the containment strap” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).  
1. the strap is a medial strap located at a medial side of the upper, a lateral strap located at a lateral side of the upper, each of the lateral strap and the medial strap is discrete and is individually attached to the upper, the lateral strap is individually 
2. the second end being located closer to the throat opening than the second end (claim 13).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites “the second end being located closer to the throat opening than the second end”, in which the Specification gives no clear description of the second end being located closer to the throat opening than the second end as required by the claim. Applicant’s Specification in [0053] discloses “Clause 13: The article of footwear of any of clauses 1-12, wherein the containment strap has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end”, which is merely the language of claim 13. Therefore, claim 13 fails to meet the description requirement. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “a direction that is about parallel to the throat opening”, which is indefinite, since it is unclear as to what the metes and bounds as to what constitutes “about parallel”. 
Claim 13 recites “the second end being located closer to the throat opening than the second end”, which is indefinite, since it is unclear as to how the second end can be closer to the throat opening than “the second end” (itself). Does Applicant mean “closer to the throat opening than the first end”? For purposes of examination, Examiner is interpreting the limitation as such. 
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasternak (4,670,998).
Regarding claim 1, Pasternak teaches, An article of footwear (10a, figures 4 and 5), comprising: a sole structure (12a, Col. 4 ln. 39-40, figures 4 and 5); and an upper coupled to the sole structure (16a is coupled to 12a, Col. 4 ln. 39-40, figures 4 and 5), wherein the upper includes a forefoot region, a heel region, and a midfoot region disposed between the heel region and the forefoot region (16a includes an annotated forefoot region, an annotated heel region, and an annotated midfoot region disposed between the annotated heel region and the annotated forefoot region, annotated figure 4), the upper defines an ankle opening sized to receive a foot and a throat opening extending from the ankle opening toward the forefoot (16a defines 18a sized to receive a foot and an annotated throat opening extending from 18a toward the annotated forefoot, annotated figure 4, Col. 4 ln. 39-40, Col. 4 ln. 50-53, Col. 5 ln. 10-11, figure 2), and the upper includes: a main upper body (16a includes: an annotated main upper body, annotated figure 4); a containment strap coupled to the main upper body (20a coupled to the annotated main upper body, annotated figure 4, Col. 4-5 ln. 50-19), wherein the strap extends from the midfoot region of the upper at the throat opening, 
Regarding claim 2, Pasternak teaches, wherein the containment strap is permanently affixed to the upper only at a location between the guide and the sole structure (20a is permanently affixed to 16a only at a location between the guide and 12a, Col. 4 ln. 66-68, figures 4 and 5).
Regarding claim 3, Pasternak teaches, wherein the containment strap is permanently affixed to a heel counter provided in the heel region (20a is permanently affixed to 17' provided in the annotated heel region, Col. 4 ln. 66-68, figures 4 and 5).
Regarding claim 4, Pasternak teaches, wherein the containment strap includes a medial strap portion extending on a medial side of the throat opening (“The support member 20a, shown for the inside part of the foot in FIGS. 4-5, includes a free upper end 132a, with a means 33a for attaching it to the other side of the shoe, in a manner similar to that shown in FIGS. 1-3. The reinforcing member 20a includes a first portion 23a that extends from the upper end 132a downwardly and rearwardly, to extend over the navicular bone 56. The lower end 23b of the first portion 23a is attached to the overlay 21a.  Since the overlay 21a is attached to the sole 12a, the upper end 132a of the first portion 23a is thereby in tension bearing engagement with the sole 12a”, Col. 4 ln. 50-61, therefore, 20a includes 23a extending on a medial side of the annotated throat opening, annotated figure 4 and figure 5), a lateral strap portion extending on a lateral side of the throat opening (“Although not shown, the portion of the support member 20a on the outside of the shoe looks generally the same, i.e. a mirror image of, the inside portion shown in FIG. 4. A third portion of the support member 20a is 
Regarding claim 5, Pasternak teaches, wherein the ancillary piece of material extends from the heal region toward the forefoot region and in a direction that is about parallel to the throat opening (as shown in figure 4, 30a extends from the annotated heel region toward the annotated forefoot region in a direction that is about parallel to the annotated throat opening, annotated figure 4).

Regarding claim 9, Pasternak teaches, wherein the guide and the strap collectively form a strap/guide assembly, and the strap/guide assembly is disposed on a lateral side of the upper, a medial side of the upper, or both (the guide provided by 31a and 20a collectively form a strap/guide assembly, and the strap/guide assembly is disposed on a lateral side of 16a and a medial side of 16a, Col. 4-5 ln. 50-19, figures 4 and 5, Examiner notes: the lateral side is not shown, however is disclosed “Although not shown, the portion of the support member 20a on the outside of the shoe looks generally the same, i.e. a mirror image of, the inside portion shown in FIG. 4.”, Col. 5 ln. 1-10, note also: the “inside portion” appears to refer to the medial side of 10a, “The support member 20a, shown for the inside part of the foot in FIGS. 4-5”, Col. 4 ln. 50-51).
Regarding claim 11, Pasternak teaches, wherein the containment strap is not permanently attached to the main upper body within the guide or between the guide and an end of the containment strap opposite the sole structure (“the first portion 23a passes through a guide slot 31a, but is not otherwise attached to the upper 16a”, Col. 5 ln. 12-14, “The third portion has a free upper end disposed opposite to the upper end 31a, and extends downwardly and rearwardly from its upper end in a manner similar to portion 23a shown, to join the opposite side of the second portion 22a”, Col. 5 ln. 5-10, therefore, 20a is not permanently attached to the annotated main upper body within the .
Claims 1-5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey et al. (2016/0345673)[Humphrey].
Regarding claim 1, Humphrey teaches, An article of footwear (100, [0015], figures 1 and 2), comprising: a sole structure (104, [0015], figure 2); and an upper coupled to the sole structure (102 is coupled to 104, [0015], figure 2), wherein the upper includes a forefoot region, a heel region, and a midfoot region disposed between the heel region and the forefoot region (102 includes 150, 154, and 152 disposed between 154 and 150, [0019] figure 1), the upper defines an ankle opening sized to receive a foot and a throat opening extending from the ankle opening toward the forefoot (102 defines 114 sized to receive a foot and 110 extending from 114 toward 150, [0015], figures 1 and 2), and the upper includes: a main upper body (102 includes: 120, [0016], figures 1 and 2); a containment strap coupled to the main upper body (“the strapping assembly 122 can include one or more straps 124 that wrap around the underside of the bootie 120 in a forefoot region 150, a mid-foot region 152, and/or a heel region 154 of the upper assembly 102…In the illustrated embodiment, the strapping assembly 122 crosses itself as the strapping assembly 122 extends around the lateral and medial sides and underside of the bootie 120. In other embodiments, the strapping assembly 122 extends around additional portions of the bootie 120…”, [0019], “As further shown in FIG. 3, end portions 125 of each strap 124 of the strapping assembly 122 can be secured to the bootie 120 at selected locations, such as in the heel region 154, using stitches 136 and/or other suitable attachment mechanisms”, [0024], “the heel cup 138 
Regarding claim 2, Humphrey teaches, wherein the containment strap is permanently affixed to the upper only at a location between the guide and the sole structure (124 is permanently affixed to 120 only at 136 between the guide “passages” and 104, [0024], figures 2 and 3).
Regarding claim 3, Humphrey teaches, wherein the containment strap is permanently affixed to a heel counter provided in the heel region (124 is permanently affixed to 138 provided in 154, “the heel cup 138 include a plurality of openings 140 through which the strapping assembly 122 can be threaded. Thus, in certain embodiments the heel cup 138 can define one of the retainers 126 that keeps the strapping assembly 122 in the desired arrangement on the bootie 120. In addition, because the strapping assembly 122 is interwoven with the heel cup 138, tightening the strapping assembly 122 via the lace 130 (FIGS. 1 and 2) can also cinch the heel cup 
Regarding claim 4, Humphrey teaches, wherein the containment strap includes a medial strap portion extending on a medial side of the throat opening, a lateral strap portion extending on a lateral side of the throat opening, and a connecting strap portion 12NK1643 / 200031US02 connecting the medial strap portion and the lateral strap portion, the connecting strap portion extends around the heel region of the upper and is permanently secured (“the strapping assembly 122 can include one or more straps 124 that wrap around the underside of the bootie 120 in a forefoot region 150, a mid-foot region 152, and/or a heel region 154 of the upper assembly 102…In the illustrated embodiment, the strapping assembly 122 crosses itself as the strapping assembly 122 extends around the lateral and medial sides and underside of the bootie 120. In other embodiments, the strapping assembly 122 extends around additional portions of the bootie 120…”, [0019], “As further shown in FIG. 3, end portions 125 of each strap 124 of the strapping assembly 122 can be secured to the bootie 120 at selected locations, such as in the heel region 154, using stitches 136 and/or other suitable attachment mechanisms”, [0024], “the heel cup 138 include a plurality of openings 140 through which the strapping assembly 122 can be threaded. Thus, in certain embodiments the heel cup 138 can define one of the retainers 126 that keeps the strapping assembly 122 in the desired arrangement on the bootie 120. In addition, because the strapping assembly 122 is interwoven with the heel cup 138, tightening the strapping assembly 122 via the lace 130 (FIGS. 1 and 2) can also cinch the heel cup 138 around the calcaneus of the wearer's foot to secure the heel within the bootie 120”, [0026], therefore, 124 includes a 
Regarding claim 5, Humphrey teaches, wherein the ancillary piece of material extends from the heal region toward the forefoot region and in a direction that is about parallel to the throat opening (126a extends from 154 toward 150 in a direction that is about parallel to 110, [0023],  figure 2).
Regarding claim 8, Humphrey teaches, wherein the strap extends a longitudinal axis that is transverse to a longitudinal axis of the guide (124 extends a longitudinal axis that is transverse to a longitudinal axis of the guide “passages”, [0021], [0023], figure 2).
Regarding claim 9, Humphrey teaches, wherein the guide and the strap collectively form a strap/guide assembly, and the strap/guide assembly is disposed on a lateral side of the upper, a medial side of the upper, or both (the guide “passages” and 124 collectively form a strap/guide assembly, and the strap/guide assembly is disposed on a lateral side of 102 and a medial side of 102, [0019], [0020], [0023], [0026], figures 2 and 4).
Regarding claim 10, Humphrey teaches, wherein the strap is a medial strap located at a medial side of the upper (“end portions 125 of each strap 124 of the strapping assembly 122 can be secured to the bootie 120 at selected locations, such as in the heel region 154, using stitches 136 and/or other suitable attachment mechanisms. Accordingly, the anchored end portions 125 allow the strapping assembly 122 to cinch around the bootie 120 and the wearer's foot when the wearer tightens the shoe lace 130 
Regarding claim 12, Humphrey teaches, wherein the ancillary piece of material is affixed to the external surface of the main upper body at the first location at the second location via stitching or an adhesive (“The retainers 126 can be made from plastic, rubber, and/or cloth materials, and can be attached to the bootie 120 via bonding (e.g., adhesives), stitching…the retainers 126 define a plurality of loops or other passages through which the straps 124 of the strapping assembly 122 are laced.”, [0021], therefore, 124 is affixed to the external surface of 120 at the first location at the second location via stitching or an adhesive, figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (4,670,998) in view of Ashley (6,823,610).
Regarding claim 6, Pasternak teaches, where ancillary piece of material (31a, figure 4).
Pasternak fails to teach, where ancillary piece of material is a corporate logo.
Ashley, a strip of material that guides a band/strap, Abstract, teaches, where ancillary piece of material is a corporate logo (20f is a corporate logo, “a pull tab 20f bearing logo or design information 18 and being formed as a single piece of material encompassing tension band 30 and being bonded or sewn 67a as indicated. Different elastic bands are suitable for use as tension bonds on different shoes, from broad flat bands, to thinner flat bands, to oval or round bands, of various diameters”, Col. 5 ln. 32-37, figure 12A, Examiner notes: this is similar to Applicant’s disclosure in [0029], “the strap may extend from any portion of the biteline of the shoe (i.e., the location where the upper meets the sole structure) and may slidably pass behind an ancillary attached 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide ancillary piece of material of Pasternak with a corporate logo as taught by Ashley in order to provide a location where the brand logo can be placed on the footwear for brand recognition and aesthetics.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (4,670,998) in view of McDonald et al. (5,319,869)[McDonald].
Regarding claim 7, Pasternak teaches, wherein the upper further comprises a plurality of eyelets disposed on opposite sides of the throat opening (16a further comprises a plurality of 19a/33a/34a disposed on opposite sides of the annotated throat opening, “Although not shown, the portion of the support member 20a on the outside of the shoe looks generally the same, i.e. a mirror image of, the inside portion shown in FIG. 4…The upper end of the third portion may include an eyelet similar to 34a for lacing to eyelet 33a”, Col. 5 ln. 1-11, “The support member 20a, shown for the inside part of the foot in FIGS. 4-5, includes a free upper end 132a, with a means 33a for attaching it to the other side of the shoe, in a manner similar to that shown in FIGS. 1-3”, Col. 4 ln. 50-53, annotated figure 4, see Col. 3 ln. 4-6 and Col. 3 ln. 41-49 regarding 19, 34 and 34a with reference to figure 3).
While Pasternak discloses 33a and 34a at the upper ends of 20a, Col. 5 ln. 1-11 and Col. 4 ln. 50-53, shown in figures 4 and 5, Pasternak fails to teach, wherein the 
McDonald, footwear with a heel strap, Abstract, teaches, wherein the containment strap includes an aperture that is configured to align with one of the plurality of eyelets such that a lace may pass through the aperture and aligned eyelet (“heel strap 19 includes side portions 20, heel tab 25 and side tabs 21”, Col. 3 ln. 61-62, “Side tabs 21 are not joined to counter 7 or quarter 9, and include one or more eyelets 23”, Col. 4 ln. 14-16, and “Side tabs 21 are disposed adjacent the upper portion of quarter 9 such that eyelets 23 overlap elongated eyelets 16.  Accordingly, shoe lace 17 may be disposed through eyelets 23 of heel strap 19 after emerging from elongated eyelets 16.  When shoe lace 17 is tied, side tabs 21 are pulled forwardly and secured against quarter 9, thus adjustably securing the remainder of heel strap 19 against the foot as described in more detail below”, Col. 4 ln. 25-33, therefore, 19 includes 23 that is configured to align with 16 such that a lace may pass through 23 and 16, figure 2a, regarding the “plurality of eyelets”, figure 2a, see, Col. 2 ln. 57-66 regarding “a plurality eyelets” reference numbers 15 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the upper of Pasternak with one of the plurality of eyelets as taught by McDonald, such that the aperture of Pasternak is aligned with the added eyelet as also taught by McDonald, in order to provide additional security for the containment strap since the alignment of the aperture and the eyelet would “thus adjustably securing the remainder of heel strap 19 against the foot”, Col. 4 ln. 25-33. 

Pasternak fails to teach, wherein the containment strap has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end.
McDonald, footwear with a heel strap, Abstract, teaches, wherein the containment strap has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at a second end, the second end being located closer to the throat opening than the second end (“heel strap 19 includes side portions 20, heel tab 25 and side tabs 21”, Col. 3 ln. 61-62,  “Side portions 20 are about 3/4 of an inch wide”, Col. 4 ln. 8-9, figure 2a, therefore, 19 has a width of between 1.0 cm and 4.0 cm and tapers from a comparatively wider width at a first end to a comparatively narrower width at 21, 21 being located closer to an annotated throat opening than the first end as shown in figure 2b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to containment strap of Pasternak with a width of between 1.0 cm and 4.0 cm and a taper from a comparatively wider width at a first end to a comparatively narrower width at a second end, as taught by McDonald, in order to provide side tabs made of “relatively stiff plastic material”, Col. 4 ln. 12-14, that “are pulled forwardly and secured against quarter 9, thus adjustably securing the remainder of heel strap 19 against the foot”, Col. 4 ln. 30-33.
. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (4,670,998) in view of Chen et al. (2006/0032090)[Chen].

While Pasternak discloses the ancillary piece of material 31a, Pasternak fails to teach, wherein the ancillary piece of material is affixed at the first location at the second location via stitching or an adhesive.
Chen, footwear with a containment strap, Abstract, teaches, wherein the ancillary piece of material is affixed at the first location at the second location via stitching or an adhesive (“a retainer 44 attached to the first surface 412 adjacent to the second end 414 thereof.  In this embodiment, the retainer 44 includes a short strip having two ends attached or sewn to the first surface 412 of the respective adjustment pad 4.  An aperture 441 is thus formed between the short strip and the first surface 412, as best shown in FIG. 3B”, [0031], therefore, 44 is affixed at a first location and at a second location (“two ends attached”) via stitching, figure 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ancillary piece of material of Pasternak as being is affixed at the first location at the second location via stitching as taught by Chen, in order to provide secure attachment locations for the ancillary piece of material.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (2016/0345673).

Regarding claim language, “is a corporate logo”. In [0026], Humphrey discloses 126a as including having anchor members that can be “arranged in a desired configuration” to retain the strapping assembly in “the desired pattern on the bootie”, while, applicant provides no specific reasoning or unexpected result for requiring this [corporate logo] and consequently it would merely be a change in design or shape. With regards to design or shape, it has been held that the configuration of a claimed item was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant (MPEP 2044.04 (lV)(B)).
In this case, arranging 126a in “a desired configuration” as a corporate logo allows for a brand logo to be placed on the footwear for brand recognition and aesthetics.

    PNG
    media_image1.png
    637
    756
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    439
    639
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 5,184,378 by Batra discloses containment straps on the medial and lateral side of the footwear, an ancillary piece of material, the straps passing through the ancillary piece of material.
2. 2012/0011744 by Bell discloses containment on the medial and lateral side and a connecting strap of the footwear, an ancillary piece of material, and containment straps passing through the ancillary piece of material.
3. 3,234,667 by Bovay discloses a containment strap as two separate straps or a continuous strap with a connecting strap at the heel region, an aperture on the containment strap that aligns with an eyelet on the upper.
4. 2002/0148142 by Oorei discloses a containment strap with a connecting strap at the heel region, an ancillary piece of material, and containment straps passing through the ancillary piece of material.
5. 2006/0117607 by Pare discloses a containment strap with a connecting strap at the heel region, an ancillary piece of material, and containment straps passing through the ancillary piece of material.
6. 6,128,835 by Ritter discloses a containment strap with a connecting strap at the heel region, an ancillary piece of material, and containment straps passing through the ancillary piece of material.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732